Citation Nr: 1225181	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-22 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by breathing problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis.  


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to August 1998, from February 2003 to June 2003, and from July 2005 to June 2007, including service in the Southwest Asia theater of operations from December 2005 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations from December 2005 to April 2007, and has exhibited objective indications of a qualifying chronic disability manifested by breathing problems that is compensably disabling.

2.  The Veteran's residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, are manifested by moderately severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disorder manifested by breathing problems as a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  The criteria for a 20 percent disability rating, but not more, for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5284 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants service connection for a disorder manifested by breathing problems.  As such, no discussion of VA's duty to notify and assist is necessary.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter sent in November 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  This letter sent also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, she has been provided with appropriate VA examinations in connection with her present claim.  She has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required. 

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Board finds that service connection is warranted for a disability manifested by breathing problems.  Although the Veteran indicated on her June 2009 substantive appeal that she had been diagnosed with asthma and allergies, VA treatment records do not reflect such diagnoses.  

Service treatment records do not show any complaints of, treatment for or diagnosis of such a disorder in service.  The Veteran filed a claim for service connection for "breathing problems" in November 2007, approximately five months following separation from service, and "'difficulty with breathing' with no known sequelae" was noted on her May 2008 VA examination report.  The Veteran was afforded another VA examination in connection to her claim for breathing problems in May 2011.  At that time, the Veteran reported having dyspnea after returning to the states that was triggered by climbing the stairs or walking.  Physical examination revealed no acute cardiopulmonary finding.  The Veteran was diagnosed as having dyspnea.  The examiner stated that the Veteran's breathing problems were not attributable to a known clinical diagnosis.  

In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  In reaching this conclusion, the Board notes that the Veteran filed her claim for breathing problems only six months after separation.  The evidence shows that the Veteran currently suffers from dyspnea that has not been attributed to any known clinical diagnosis.  The disorder has also been manifest to a degree of at least 10 percent under the analogous provisions of the Diagnostic Codes.  For these reasons, the Board finds that service connection for chronic undiagnosed illnesses manifested by breathing problems is warranted. 38 C.F.R. § 3.317.



III.  Higher rating

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the June 2008 rating decision on appeal, the Veteran was granted service connection for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, and was assigned a disability rating of 10 percent effective June 3, 2007.  

The Veteran's residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, have been rated under Diagnostic Code 5284.  Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

During the May 2008 VA examination, the Veteran complained of having pain with plantar fasciitis and tendonitis that was precipitated by increased or unusual physical activity and inclimate weather on a weekly basis for one to two days.  On physical examination, the Veteran had painful motion and pain on palpation.  She was also found to have swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking.  During VA treatment in December 2008, the Veteran complained of having foot pain in the morning when she woke up and was no longer able to wear high heel shoes.  In July 2009, the Veteran complained of having pain and swelling in her left foot.  She was given orthotics and was instructed to wear them at all times.  During VA treatment in December 2009, the Veteran was noted to have chronic pain in the left foot and left knee.  In May 2011, the Veteran was afforded another VA examination.  She stated that she used orthotics and a night time brace.  The Veteran was able to walk a quarter mile and stand for 15 to 30 minutes.  Physical examination revealed painful motion, swelling, and tenderness.  The swelling was noted to be very minimal over a 3 to 4 cm area of the medial aspect of the left upper forefoot and there was tenderness over the left navicular.  An x-ray revealed a 4mm by 7mm bony exostosis arising off the medial portion off the first distal phalanx.  The Veteran was diagnosed as having left foot strain causing left medial foot pain.  It was noted that the Veteran's disability decreased her mobility and caused pain.  

Having carefully reviewed the record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that her service-connected residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, more nearly approximates the criteria for a 20 percent disability rating.  The Veteran's disability was manifested by painful motion and pain on palpation, swelling, stiffness, fatigability, weakness, and lack of endurance while standing and walking that occurred on a weekly basis for 1 or 2 days and had foot pain in the mornings.  In addition, the Veteran is required to wear orthotics and a brace at night.  The Board finds that based on the evidence of record the severity of the overall disability approximates a 20 percent rating for the Veteran's residuals of a left foot injury.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Noting that the Veteran's residuals of a left foot injury only approximates a 20 percent rating, the Board finds that the preponderance of the evidence is against entitlement to an evaluation higher than 20 percent.  There is nothing in the Veteran's clinical history and current findings which warrants a rating higher than 20 percent as the evidence does not show that the Veteran's disability has been manifested by severe impairment of the foot during the appellate period.  Although the Veteran's disability decreased her mobility, there is no evidence showing that her disability is severe as she still has functional movement in her left foot and she was able to walk a quarter mile and stand for 15 to 30 minutes.  Further, the Veteran was diagnosed as having left foot strain that only caused left medial foot pain and her swelling was described as minimal.  Therefore, the Veteran's problems are not so severe to more closely approximate a 30 percent rating criteria based on the description of her symptoms and the objective medical evidence.  Further, there are no other Diagnostic Codes under which the Veteran's disability could be rated that would result in a rating in excess of 20 percent.

In sum, the Board finds that based on the evidence of record, the Veteran's disability picture meets the criteria required for a 20 percent rating, and no higher, for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  Although the Veteran stated during the May 2011 VA examination that she made a career change due to her inability to walk pain-free, she is currently not working because she chose to attend school full time.  The evidence does not demonstrate that she is unemployed due to her left foot disability as she is currently a full-time student and her disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for a disorder manifested by breathing problems is granted.

An evaluation of 20 percent, but no higher, for residuals of a left foot injury, to include left foot tendonitis and plantar fasciitis, is granted subject to the regulations for payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


